   Case: 1:14-cv-02398 Document #: 55 Filed: 04/19/19 Page 1 of 3 PageID #:1857



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ALBERT KIRKMAN, B54397,                        )
                                               )
                       Petitioner,             )
                                               )
               v.                              )   No. 14 C 2398
                                               )
VICTOR CALLOWAY, Warden,                       )   The Honorable
                                               )   Thomas M. Durkin,
                       Respondent.             )   Judge Presiding.

                    MOTION TO ALTER OR AMEND JUDGMENT

      Pursuant to Federal Rule of Civil Procedure 59(e), respondent moves to alter

or amend the Court’s April 11, 2019 judgment to identify the issues encompassed by

the certificate of appealability (COA).

      Petitioner filed a 28 U.S.C. § 2254 petition raising three issues.     See Doc. 1

at 8-11.   This Court denied the petition but granted a COA stating generally that

petitioner “meets [the] standard” set forth in 28 U.S.C. § 2253(c), without specifying

the claim (or claims) warranting appellate review.       See Doc. 53 at 21-22.   A COA

“may issue . . . only if the applicant has made a substantial showing of a denial of a

constitutional right,” and it “shall indicate which specific issue or issues” satisfy

that standard.      28 U.S.C. § 2253(c).   A COA that “[does] not ‘indicate’ the issue on

which [petitioner] made a substantial showing of the denial of a constitutional

right” has been described as “defect[ive],” Gonzalez v. Thaler, 565 U.S. 134, 140

(2012), and the Seventh Circuit has vacated certificates that fail to conform to

statutory requirements.      See Davis v. Borgen, 349 F.3d 1027, 1029 (7th Cir. 2003)
   Case: 1:14-cv-02398 Document #: 55 Filed: 04/19/19 Page 2 of 3 PageID #:1858



(vacating CA that failed to conform to statutory requirements, including

requirement that it “specify any constitutional issue to be resolved” on appeal); see

also Buie v. McAdory, 322 F.3d 980, 982 (7th Cir. 2003) (“courts have the power to

vacate an improperly granted certificate of appealability in appropriate cases,

namely cases in which the certificate identifies only a statutory or other clearly

nonconstitutional issue (or no issue at all)”).

      Accordingly, this Court should alter or amend its April 11, 2019 judgment to

specify the issue or issues warranting appellate review.

April 19, 2019                                    Respectfully submitted,

                                                  KWAME RAOUL
                                                  Attorney General of Illinois

                                         By:      /s/ Erin M. O’Connell
                                                  ERIN M. O’CONNELL, Bar #6283650
                                                  Assistant Attorney General
                                                  100 West Randolph Street, 12th Floor
                                                  Chicago, Illinois 60601-3218
                                                  PHONE: (312) 814-1235
                                                  FAX: (312) 814-2253
                                                  EMAIL: eoconnell@atg.state.il.us




                                            2
   Case: 1:14-cv-02398 Document #: 55 Filed: 04/19/19 Page 3 of 3 PageID #:1859



                          CERTIFICATE OF SERVICE

       I certify that on April 19, 2019, I electronically filed respondent’s Motion to
Alter or Amend Judgment, along with the accompanying Notice of Motion,
with the Clerk of the United States District Court for the Northern District of
Illinois, Eastern Division, using the CM/ECF system, which will automatically
serve notice on the following CM/ECF-users: Jonathan Loevy, Gayle Horn, and Tara
Thompson, counsel for petitioner Albert Kirkman.

                                              /s/ Erin M. O’Connell
                                              ERIN M. O’CONNELL, Bar #6283650
                                              Assistant Attorney General
                                              100 West Randolph Street, 12th Floor
                                              Chicago, Illinois 60601-3218
                                              PHONE: (312) 814-1235
                                              FAX: (312) 814-2253
                                              EMAIL: eoconnell@atg.state.il.us
